      Case 21-03427 Document 1-2 Filed in TXSB on 02/26/21 Page 1 of 3




                                   EXHIBIT INDEX


01. 2018.12.18 Petition.pdf
02. 2018.12.19 Affidavit of Service of CHK Operating.PDF
03. 2018.12.19 Affidavit of Service of CHK Exploration.PDF
04. 2018.12.26 Notice of Filing Notice of Removal.PDF
05. 2019.03.04 Amended Order.PDF
06. 2019.03.06 Affidavit of Service - Encino Acquisition.PDF
07. 2019.03.06 Affidavit of Service - Encino Energy.PDF
08. 2019.03.06 Affidavit of Service - Encino Operating.PDF
09. 2019.03.06 Affidavit of Service - Encino Partners.PDF
10. 2019.03.06 Certificate of Service.PDF
11. 2019.03.06 CHK_s Amended Disclosure Statement.PDF
12. 2019.03.06 CHK_s Answer.PDF
13. 2019.03.06 Encino_s Unopposed Mot to Withdraw Notice of Removal.PDF
14. 2019.03.06 Exhibit 10 Stipulation.PDF
15. 2019.03.06 Mot for Scheduling PT Conference.PDF
16. 2019.03.06 Notice of Filing of Federal Court Documents.PDF
17. 2019.03.06 Order.PDF
18. 2019.03.06 Plaintiffs_ Resp in Opposition to Defs_ Mot for Ext of Time.PDF
19. 2019.03.07 Motion for Entry of Default Judgment.PDF
20. 2019.03.08 Certificate of Service.PDF
21. 2019.03.08 Emergency Motion to Enjoin Defendants.PDF
22. 2019.03.08 Encino_s Special EOA, Resp to Pltfs_ Mot for Default Judgment & Req for
Leave to Answer P.PDF
23. 2019.03.11 Chesapeake's FNC Motion.pdf
24. 2019.03.11 Pltf_s Resp to Encino_s Special EOA, Resp to Mot for DJ & Req for Leave to
Answer Pet Out.PDF
25. 2019.03.20 Agreed Order.PDF
26. 2019.03.25 CHK_s Motion to Compel Arbitration.PDF
27. 2019.03.25 CHK Notice Add'l Fed Court Filings.pdf
28. 2019.03.25 Encino_s Reply in Support of Its Special EOA, Req for Leave.PDF
29. 2019.03.26 CHK_s Opposition to Pltfs_ Motion to Enjoin Defendants.PDF
30. 2019.03.29 Pls.' Resp. to Chesapeake's FNC Motion.pdf
31. 2019.04.08 Pltf's Resp to Chesapeakes MTC.pdf
32. 2019.04.08 Pltfs unopposed M for Ext of time.pdf
33. 2019.04.12 Chesapeake Reply M. Dismiss et al.pdf
34. 2019.04.12 Chesapeake's FNC Reply.pdf
35. 2019.04.16 Cert of Mailing.pdf
36. 2019.04.16 Pltfs RIS of their Emergency Mot.pdf
37. 2019.04.17 CHK's Motion to Associate Counsel - R Naresh.PDF
38. 2019.04.17 Motion to Associate Counsel - D Donovan.PDF
39. 2019.04.23 Order admit to practice R Naresh.pdf
40. 2019.04.23.19 Order to Admit to Practice D Donovan.pdf
      Case 21-03427 Document 1-2 Filed in TXSB on 02/26/21 Page 2 of 3




41. 2019.04.30 CTF's Resps. & Objs. to Chesapeake's 1st Set of Discovery Requests.PDF
42. 2019.05.02 Encino Acquisition Partners' Mot. to Dismiss.pdf
43. 2019.05.02 Encino Energy and Encino Operating's Motion to Dismiss.pdf
44. 2019.05.02 JE.pdf
45. 2019.05.08 Plf M. Settle JE.pdf
46. 2019.05.10 Certif. Serv.pdf
47. 2019.05.10 Journ Entry.pdf
48. 2019.05.10 Plf M. Compel Discov Resp.pdf
49. 2019.05.13 Partial MSJ.pdf
50. 2019.05.13 Plf M Extend Time File Resp.pdf
51. 2019.05.13 Plf M. Leave FIle 1st Amend Pet.pdf
52. 2019.05.15 Chesapeake Response to Motion to Settle Journal Entry.PDF
53. 2019.05.17 Spec. EOA.pdf
54. 2019.05.17 Unopp. M. Withdraw Sub Counsel.pdf
55. 2019.05.20 - EOA.pdf
56. 2019.05.20 1st Amend Pet.pdf
57. 2019.05.20 David Petty EOA for CHK.PDF
58. 2019.05.20 Notice Wdraw of Motion.pdf
59. 2019.05.20 Order W_draw Sub Counsel.pdf
60. 2019.05.20 Written Consent to FIle 1st Amend Pet.pdf
61. 2019.05.21 Agreed Order.pdf
62. 2019.05.21 J. Entry.pdf
63. 2019.05.23 Plf Amend. M. Partial MSJ.pdf
64. 2019.05.24 CHK_s Motion for Stay of Proceedings Pending Pet for Writ of Mandamus &
Prohibition.PDF
65. 2019.05.28 Court Minute.pdf
66. 2019.05.28 Supplement to CHK Motion to Stay of Proceedings.PDF
67. 2019.05.29 M. Assoc. Counsel.pdf
68. 2019.06.04 Plf Unopposed M. PO.pdf
69. 2019.06.10 CHK_s Response to Plaintiffs_ Amended Motion for Partial Summary
Judgment.PDF
70. 2019.12.13 CHK_s Brief in Support of Encino_s Motion for Stay of Hearing on Plaintiffs_
Mot for Part.PDF
71. 2020.03.05 CHK_s Opposition to Plaintiffs_ Emergency Motion to Expedite Discovery.PDF
72. 2020.03.05 Motion for Scheduling Order and Request for Hearing.pdf
73. 2020.03.05 Motion to Quash Notices of Deposition.pdf
74. 2020.03.06 Defendants Encino Energy LLC and Encino Acquisition Partners LLC Motion
to Stay and Request for Hearing.pdf
75. 2020.03.09 Plaintiff' Opposition to Encino's Motion to Stay.pdf
76. 2020.03.17 CHK_s Motion Regarding March 24, 2020 Hearing.PDF
77. 2020.03.24 Court Minute re All Pending Motions.pdf
78. 2020.04.01 Notice of Change of Firm Name and Email Address (docket sheet 2020.03.24
Court Minute).pdf
79. 2020.04.20 Court Minute.pdf



                                            2
      Case 21-03427 Document 1-2 Filed in TXSB on 02/26/21 Page 3 of 3




80. 2020.05.26 Chesapeake Defendants' Opposition to Plaintiffs' Motion to Quash Notices of
Deposition (docket sheet 20.04.01 Notice of Change of Firm Name and Email.pdf
81. 2020.06.02 Court Minute.pdf
82. 2020.07.01 CHK_s Notice of Bankruptcy.PDF
83. 2020.07.14 Motion to Sever Defendants Who Have Declared Bankruptcy.pdf
84. 2020.07.28 Motion for Order Clarifying Automatic Stay Does Not Apply to Non-Debtor
Defendants Encino Energy LLC and Encino Aquisition Partners LLC.pdf
85. 2020.08.12 Encino Defendants' Opposition to Plaintiffs' Motion for Order Clarifying
Automatic Stay and Motion to Stay.pdf
86. 2020.08.12 Encino Defendants' Opposition to Plaintiffs' Motion to Sever Defendants Who
Have Declared Bankruptcy.pdf
87. 2020.08.14 Motion Docket with Affidavit of Mailing.pdf
88. 2020.08.17 Notice of Telephone Hearing.pdf
89. 2020.08.17 Plaintiffs' Reply in Support of Motion to Sever Defendants Who Have Declared
Bankruptcy.pdf
90. 2020.08.17 Plf Reply Supp M. Serv Def Declar Bankr.pdf
91. 2020.09.01 Journal Entry.pdf
92. 2020.11.03 Notice of Change of Address.pdf
93. 2021.01.28 Encino Defendants' Renewed Motion to Stay.pdf




                                            3
